Attachment to Advisory Action
The After Final Amendment filed 8 March 2021 will not be entered because they are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.  
Applicants submit that the rejection under 35 U.S.C. 112(a) has been addressed by the amendment filed 8 March 2021.  
Applicants are directed to the Response to Arguments section of the Final Rejection mailed 8 January 2021.  
While Applicants have stablished two specific examples, following the broadly depicted process of Figure 3, would result in a dried high fiber chicory root product comprising in the range of 70 to 90% (w/w) total dietary fiber, Applicants has not established which steps are critical or that the broadly claimed ingredients, quantities, temperatures and times of the process depicted in Figure 3, in any combination would result in the same high fiber content.  
The newly proposed amendments do not overcome the questions noted in the Final Office Action.  As amended, Claim 1 is not be commensurate in scope with the preparation of examples WF11 and WF23.  For example, WF11 is made by a method wherein the pretreatment step (i.e. rinsing) includes rinsing chicory root in a rinsing solution of 0.1% ascorbic acid and 0.1% citric acid, the heating step is conducted at 55ºC in a solution of 0.1% ascorbic acid for 55 minutes at a pH of 4, the dipping step is conducted with a solution comprising 0.1% ascorbic acid and the drying step is conducted at 60ºC (see Table 1 of present specification).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1796